                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

IN RE:                                        )       BANKRUPTCY CASE NO.: 18-52951
                                              )
       ALLAN L. SMITH                         )       CHAPTER 13 PROCEEDING
       LANDRA A. SLAUGHTER                    )
                                              )       JUDGE ALAN M. KOSCHIK
               DEBTOR                         )
                                              )       AFFIDAVIT

       We, Allan L. Smith and Landra A. Slaughter, being duly sworn, do hereby state as
follows:

       We are current with our first mortgage payment on our real property located at 8906

Langston Court, Macedonia, OH 44056 and will continue to pay the loan outside of our Chapter

13 Plan. The mortgage is being services by Carrington Mortgage Services. We declare under

penalty of perjury that we have read the foregoing statement and that it is true and correct to the

best of our knowledge, information and belief.


Dated this 21st day of June, 2019


/s/ Allan L. Smith _____                          /s/ Landra A. Slaughter______
Allan L. Smith                                    Landra A. Slaughter



Respectfully Submitted,

/s/ Robert H. Young_______
Robert H. Young (0036743)
Attorney for Debtors
3200 W. Market Street, Suite 106
Akron, OH 44333
Phone: (330) 535-6650
Fax: (330) 436-5230
roberty@amourgis.com




18-52951-amk       Doc 51     FILED 06/21/19       ENTERED 06/21/19 12:41:14           Page 1 of 1
